               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,           )
                                    )
               Plaintiff,           )
                                    )
               v.                   )       Criminal No. 2019-12
                                    )
KING BOB LEONARD and TOMMY RAMIREZ, )
                                    )
               Defendants.          )
                                    )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Delia L. Smith, AUSA
Jennifer H Blecher, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Allan A. Rivera-Fernandez
Luis Rafael Rivera Law Office
San Juan, PR
Darren John-Baptiste
Law Offices of Darren John-Baptiste
St. Thomas, VI
     For King Bob Leonard.

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Tommy Ramirez.

                               ORDER
GÓMEZ, J.

      Before the Court are the motions of King Bob Leonard and

Tommy Ramirez to continue the trial in this matter.

      On March 7, 2019, the Grand Jury returned an indictment

charging King Bob Leonard (“Leonard”) and Tommy Ramirez
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 2

(“Ramirez”) jointly with one count of conspiracy to possess with

the intent to distribute cocaine in violation of

21 U.S.C. § 841 and 846, one count of attempted possession with

intent to distribute cocaine in violation of

21 U.S.C. § 841 and 846 and 18 U.S.C. § 2, and one count of use

of a communication facility to facilitate a felony in violation

of 21 U.S.C. § 843.

     On March 13, 2019, Leonard and Ramirez were arraigned on

the indictment. At their arraignment, a trial date was set for

April 29, 2019. Subsequently, the trial date was continued on

multiple occasions after Leonard and Ramirez each moved to

continue. A trial date was set for October 28, 2019.

     On October 16, 2019, Leonard filed a motion to continue the

trial date. In his motion, Leonard requests a continuance of the

trial date until a date after December 9, 2019. Leonard requests

such a continuance for several reasons. First, Leonard requires

additional time to pursue possible plea negotiations. Second,

Leonard requires additional time to fully prepare for trial.

Third, Leonard has retained an expert witness who requires

additional time to prepare a report.

     On October 21, 2019, Ramirez also filed a motion to

continue the trial date. In his motion, Ramirez requests a

continuance of the trial date until a date after December 2,
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 3

2019. Ramirez requests such a continuance because he requires

additional time to pursue possible plea negotiations.

     While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest

of justice for several reasons. First, an extension is necessary

to allow Leonard and Ramirez time to pursue possible plea

negotiations. Second, Leonard and Ramirez made their requests

with the advice and consent of counsel. Third, without an

extension, Leonard would be unable to present his retained

expert at as a witness at trial.

     Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 4

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant “case was

complex and required additional time for adequate

preparation.”); cf. United States v. Santiago-Becerril, 130 F.3d

11, 17 (1st Cir. 1997) (explaining that, where a defendant had

moved to continue his trial due to his counsel’s unavailability,

the “period of delay” caused by an ends of justice continuance

includes the time “reasonably required to schedule a new trial

date” in “consideration of the court’s calendar”).

     The premises considered; it is hereby

     ORDERED that Leonard’s motion to continue, ECF No. 80, and

Ramirez’s motion to continue, ECF No. 83, are GRANTED; it is

further

     ORDERED that the jury trial previously scheduled to

commence on October 28, 2019, is hereby RESCHEDULED to commence

on January 6, 2020; and it is further

     ORDERED that the time beginning from the date of this order

granting an extension through January 6, 2020, shall be excluded

in computing the time within which the trial for Leonard and

Ramirez must be initiated pursuant to 18 U.S.C. § 3161.


                                      S\
                                           Curtis V. Gómez
                                           District Judge
